Fill in this information to identify the case:

Debtor 1              Tarsha La Holmes-Taru

Debtor 2              Jafar Taru
(Spouse, if filing)

United States Bankruptcy Court for the: Middle                    District of Pennsylvania
                                                                             (State)

Case number           1:18-bk-01882-HWV



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                               12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:              Lakeview Loan Servicing, LLC                       Court claim no. (if known):         11-1

Last four digits of any number you               XXXXXX7298                       Date of payment change:
use to identify the debtors’ account:                                             Must be at least 21 days after date of            12/1/2020
                                                                                  this notice

                                                                                  New total payment:
                                                                                  Principal, interest, and escrow, if any           $1,931.72

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 702.78                                    New escrow payment:           $ 743.80

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate account?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                       %                              New interest rate:           %

             Current principal and interest payment:      $ _________                     New principal and interest payment:         $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:               $ _________                            New mortgage payment:             $ _________




              Case 1:18-bk-01882-HWV
Official Form 410S1
                                         Doc Filed 11/19/20 Entered 11/19/20 12:01:08
                                  Notice of Mortgage Payment Change               page 1
                                                                                         Desc
                                        Main Document           Page 1 of 8
 Debtor 1            Tarsha La Holmes-Taru                                          Case number (if known) 1:18-bk-01882-HWV
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Michael J. McCormick                                                           Date     11/19/2020
     Signature

Print:         Michael               J.                         McCormick              Title   Authorized Agent for Creditor
               First Name            Middle Name                Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                  30076
               City                          State               ZIP Code

Contact phone      678-281-3918                                                        Email    Michael.McCormick@mccalla.com




            Case 1:18-bk-01882-HWV
Official Form 410S1
                                       Doc Filed 11/19/20 Entered 11/19/20 12:01:08
                                Notice of Mortgage Payment Change               page 2
                                                                                       Desc
                                      Main Document           Page 2 of 8
                                                       Bankruptcy Case No.: 1:18-bk-01882-HWV
 In Re:                                                Chapter:             13
          Tarsha La Holmes-Taru                        Judge:                Henry W. Van Eck
          Jafar Taru

                                   CERTIFICATE OF SERVICE

       I, Michael J. McCormick, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama
Road, Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Tarsha La Holmes-Taru
1235 Nugent Way
York, PA 17402

Jafar Taru
1235 Nugent Way
York, PA 17402

Dawn Marie Cutaia                              (served via ECF Notification)
Pugh and Cutaia, PLLC
115 E. Philadelphia Street
York, PA 17401

Charles J DeHart, III (Trustee)                (served via ECF Notification)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

United States Trustee                          (served via ECF Notification)
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




Case 1:18-bk-01882-HWV            Doc Filed 11/19/20 Entered 11/19/20 12:01:08                Desc
                                  Main Document   Page 3 of 8
     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:   11/19/2020    By:   /s/Michael J. McCormick
                 (date)            Michael J. McCormick
                                   Authorized Agent for Creditor




Case 1:18-bk-01882-HWV      Doc Filed 11/19/20 Entered 11/19/20 12:01:08   Desc
                            Main Document   Page 4 of 8
                                                        REPRESENTATION OF PRINTED DOCUMENT                                                         Page 1 of 4
                                                  RETURN SERVICE ONLY
                                                                                                                ANNUAL ESCROW ACCOUNT
                                                  Please do not send mail to this address                        DISCLOSURE STATEMENT
                                                  P.O. Box 619063
                                                  Dallas, TX 75261-9063

                                                                                                            Customer Service                   1-800-411-7627
                                                                                                            Property Tax                       1-866-406-0949
                                                                                                            Property Insurance                 1-888-882-1847
                                                                                                            Home Purchase or Refinancing       1-800-479-1992
                    TARSHA L HOLMES                                                                         NMLS #381076
                    1235 NUGENT WAY
                    YORK PA 17402-7653                                                                      Correspondence Address
                                                                                                                                               PO BOX 1288
                                                                                                                                     BUFFALO, NY 14240-1288

                                                                                                                                 https //onlinebanking.mtb.com


                                                                                                     Loan Number:
                                                                                                     Property Address: 1235 NUGENT WAY
                                                                                                                       YORK PA, 17402
                    Dear Customer,                                                                   Statement Date: 10/14/20

                    As your mortgage partner, we strive to exceed your servicing expectations. We are providing you with the following
                    review to ensure there is enough money available in your account to cover any upcoming property tax and/or
                    homeowners insurance payments. Please refer to our Frequently Asked Questions, page 4, or call one of the
                    appropriate customer service numbers referenced above with any questions or concerns.

                    Based on our review, you do not have enough money in your escrow account. Your payment is changing.

                    This escrow shortage was caused by changes in your taxes, insurance or escrow payments. Your Account History, page
                    2, shows what has already happened on your account. To see what we anticipate happening with your account over the
                    next 12 months, turn to Projected Escrow Payments, page 3.

                                                                 Your Mortgage Payment Options


                                                            Payment Information              Current Monthly Payment       New Monthly Payment
                      Option 1
                                                                                                                           beginning on 12/01/2020
                     Pay your escrow shortage in               Principal & Interest                    $1,187.92                   $1,187.92
                     full using the coupon below                 Escrow Payment                          $710.33                     $723.47
                     or at onlinebanking.mtb.com.                Escrow Shortage                           $0.00                       $0.00
                                                                    Total Payment                      $1,890.70                   $1,911.39

                                                                                      OR
                                                            Payment Information              Current Monthly Payment           Pay Shortage Over
                      Option 2
                                                                                                                            12 months beginning
                     Spread your escrow shortage                                                                               on 12/01/2020
                     of $243.98 over the next 12               Principal & Interest                    $1,187.92                  $1,187.92
005-0814-1100F




                     months. No action needed.                   Escrow Payment                          $710.33                    $723.47
                                                                 Escrow Shortage                           $0.00                     $20.33
                                                                    Total Payment                      $1,890.70                   $1,931.72




                                                                          INTERNET REPRINT


                                                                          ESCROW SHORTAGE COUPON
                                                                                                                           Loan Number:



                 Once your escrow shortage is applied, the payment amount will be adjusted in accordance with                      Payment Amount
                 Option 1 referenced above. Your monthly mortgage payment may still increase once the escrow
                                                                                                                               Amount Due: $243.98
                 account is paid.

                      M&T BANK
                      PO BOX 64787
                      BALTIMORE MD 21264-4787




        Case 1:18-bk-01882-HWV                             Doc Filed 11/19/20 Entered 11/19/20 12:01:08                                                      Desc
                                                           Main Document   Page 5 of 8
                                                                                                                                                           Page 2 of 4


                                                                     Your Account History**

        By comparing the actual escrow activity with the previous projections listed, you can determine where a difference may have occurred.
        If you have any questions about this statement, please call our Customer Service Department toll free at 1-800-411-7627.

                   Projected   Actual
                                                                                                Projected             Actual              Projected          Actual
      Month       Payment to Payment to                          Description
                                                                                              Disbursement         Disbursement            Balance          Balance
                    Escrow     Escrow
                                                              Beginning Balance                                                           $2,201.67         -$12,800.48
      Dec    19        $710 33         $1,436.76 *              Risk Bsd FHA                        $159 92                           *   $2,752 08         -$11,363.72
      Dec    19                                                 Risk Bsd FHA                                            $159 92       *   $2,752 08         -$11,523 64
      Jan    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $3,302.49         -$10,820 86
      Jan    20                                                 Risk Bsd FHA                                            $159 92       *   $3,302.49         -$10,980.78
      Feb    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $3,852 90         -$10,278 00
      Feb    20                                                 Risk Bsd FHA                                            $159 92       *   $3,852 90         -$10,437 92
      Mar    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $4,403 31          -$9,735.14
      Mar    20                                                 Risk Bsd FHA                                           $159.92        *   $4,403 31          -$9,895 06
      Mar    20                                                  County Tax                                           $1,446.91       *   $4,403 31         -$11,341 97
      Apr    20        $710 33                     *            Risk Bsd FHA                       $159 92                            *   $4,953.72         -$11,341 97
      Apr    20                                                  County Tax                       $1,426 24                           *   $3,527.48         -$11,341 97
      Apr    20                                                   Hazard Ins                       $761 00              $941 00       *   $2,766.48         -$12,282 97
      Apr    20                                                 Risk Bsd FHA                                            $159.92       *   $2,766.48         -$12,442 89
      May    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92             $159.92           $3,316 89         -$11,900 03
      Jun    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $3,867 30         -$11,197 25
      Jun    20                                                 Risk Bsd FHA                                            $156.53       *   $3,867 30         -$11,353.78
       Jul   20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $4,417.71         -$10,651 00
       Jul   20                                                 Risk Bsd FHA                                            $156.53       *   $4,417.71         -$10,807 53
      Aug    20        $710 33           $702.78 *              Risk Bsd FHA                        $159 92                           *   $4,968.12         -$10,104.75
      Aug    20                                                 Risk Bsd FHA                                           $156.53        *   $4,968.12         -$10,261 28
      Aug    20                                                   School Tax                                          $4,415.31       *   $4,968.12         -$14,676 59
      Sep    20        $710 33         $1,405 56 *              Risk Bsd FHA                       $159 92                            *   $5,518 53         -$13,271 03
      Sep    20                                                   School Tax                      $4,417.71                           *   $1,100 82         -$13,271 03
      Sep    20                                                 Risk Bsd FHA                                            $156.53       *   $1,100 82         -$13,427 56
      Oct    20        $710 33        $14,626 34 *              Risk Bsd FHA                        $159 92                           *   $1,651 23           $1,198.78
      Oct    20                                                 Risk Bsd FHA                                            $156.53       *   $1,651 23           $1,042 25
      Nov    20        $710 33         $1,138 00 *              Risk Bsd FHA                        $159 92             $156.53       *   $2,201 64           $2,023.72


        The total amount of escrow payments received during this period was $23,526.12 and the total escrow disbursements were $8,701 92.

        An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
        ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


        Borrower Paid Mortgage Insurance Premium: Your mortgage loan requires a borrower paid mortgage insurance premium (“M P”). M P is insurance
        from the Federal Housing Administration (“FHA”) that protects lenders against loss in the event a borrower defaults on a mortgage.

        Effective for all loans closed on or after January 1, 2001, FHA annual MIP will be automatically cancelled under the following
        conditions

        Loans with FHA case numbers assigned before June 3, 2013
           Mortgage loan terms greater than 15 years: the annual M P will be cancelled when the loan to value ratio reaches 78%, provided the
           mortgagor has paid the annual mortgage insurance premium for at least five years.
           Mortgage loan terms less than or equal to 15 years with a loan to value ratio greater than 78%: the annual MIP will be cancelled when
           the loan to value ratio reaches 78%.

        FHA will determine when you have reached the 78% loan to value ratio based on the lower of the sales price or appraised value at
        origination. New appraised values will not be considered. Cancellation of the annual mortgage insurance premium will normally be based
        on the scheduled amortization of the loan. However, in cases where additional payments have been applied to the loan balance as a
        prepayment, cancellation can be based on the actual amortization of the loan. If you have prepaid and believe you have met the
        requirements for cancelling the FHA insurance, please send a written request to us at P.O. Box 1288, Buffalo, NY 14240.

        Loans with FHA case numbers assigned on or after June 3, 2013
           Mortgage loan terms greater than 15 years with loan to value ratio greater than 90%: duration of the annual M P is the loan term.
           Mortgage loan terms greater than 15 years with loan to value ratio less than or equal to 90%: duration of the annual M P is 11 years.
           Mortgage loan terms less than or equal to 15 years with loan to value ratio greater than 90%: duration of the annual M P is the loan
           term.
           Mortgage loan terms less than or equal to 15 years with loan to value ratio less than or equal to 90%: duration of the annual M P is 11
           years.

        To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
        statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
        such obligation. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.




Case 1:18-bk-01882-HWV                            Doc Filed 11/19/20 Entered 11/19/20 12:01:08                                                                            Desc
                                                  Main Document   Page 6 of 8
                                                                                                                                           Page 3 of 4

                                      Projected Escrow Payments Over the Next 12 Months

                        Anticipated Annual Disbursements                                       Projected Escrow Balance Summary

              Mortgage Ins:                    $1,878.36                            M&T Bank expects to pay $8,681.58 over the next 12 months.
              County Tax:                      $1,446.91                            Here's how to calculate your new monthly escrow payment:
              Hazard Ins:                        $941.00
                                                                                    Total Taxes and Insurance:                       $8,681.58
              Taxes:                           $4,415.31
                                                                                    Divided by 12 months:                             $723.47
              Total:                           $8,681.58                            *New Monthly Escrow Payment:                       $723.47

         The cushion allowed by federal law (RESPA) is two times
         your monthly escrow payment (excluding M P/PMI),
         unless state law specifies a lower amount.

                            Projections for the coming year: The following summary shows anticipated activity in your escrow
                                 account for the next twelve months, which was used to calculate your payment above.

                       *Monthly       Amount                                                           Projection              Projection
       Month            Escrow       Scheduled                      Description                         Based On               Based On
                       Payment       to be Paid                                                      Current Balance        Required Balance
                                                                Beginning Balance                         $2,023.72               $2,267.70
       Dec    20          $723.47        $156 53                  Risk Bsd FHA                            $2,590.66               $2,834.64
       Jan    21          $723.47        $156 53                  Risk Bsd FHA                            $3,157.60               $3,401.58
       Feb    21          $723.47        $156 53                  Risk Bsd FHA                            $3,724.54               $3,968.52
       Mar    21          $723.47        $156 53                  Risk Bsd FHA                            $4,291.48               $4,535.46
       Apr    21          $723.47        $156 53                  Risk Bsd FHA                            $4,858.42               $5,102.40
       Apr    21                        $1,446 91                  County Tax                             $3,411.51               $3,655.49
       Apr    21                          $941 00                   Hazard Ins                            $2,470.51               $2,714.49
       May    21          $723.47        $156 53                  Risk Bsd FHA                            $3,037.45               $3,281.43
       Jun    21          $723.47        $156 53                  Risk Bsd FHA                            $3,604.39               $3,848.37
        Jul   21          $723.47        $156 53                  Risk Bsd FHA                            $4,171.33               $4,415.31
       Aug    21          $723.47        $156 53                  Risk Bsd FHA                            $4,738.27               $4,982.25
       Sep    21          $723.47        $156 53                  Risk Bsd FHA                            $5,305.21               $5,549.19
       Sep 21                          $4,415.31                   School Tax                                $889.90               $1,133.88
        Oct 21            $723.47        $156 53                   Risk Bsd FHA                             $1,456.84               $1,700.82
        Nov 21            $723.47        $156 53                   Risk Bsd FHA                             $2,023.78               $2,267.76

                           Escrow Requirements, New Mortgage Payment and Anticipated Annual Disbursements

                                                      Projected Beginning Balance            $2,023.72
                                                      -Required Minimum Balance              $2,267.70
                                                      Escrow Shortage Amount                   $243.98


       Your lowest monthly escrow balance for the next 12 months should reach $1,133 88, which equals a total of two months escrow payment.
       To reach this balance, your required escrow amount after your 11/20 payment should be $2,267.70, whereas your actual escrow balance
       is $2,023.72. The difference, $243.98, represents the amount needed in your escrow account and will be spread over the next 12 payments
       unless this amount is paid in full.




       *Based on these calculations for the coming year, if you pay your escrow amount in full your new total payment amount effective 12/01/20
       will be the amount reflected in Option 1 on Page 1 of this statement. If you choose to spread the escrow amount over the next 12 payments
       your total payment amount will be the amount reflected in Option 2 of Page 1 of this statement.




Case 1:18-bk-01882-HWV                       Doc Filed 11/19/20 Entered 11/19/20 12:01:08                                                            Desc
                                             Main Document   Page 7 of 8
                                                                                                                                Page 4 of 4



                    Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

      • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
        this document?                                                          9V i_e T_ ^_d gYcX d_ bU]Yd dXU U^dYbU cX_bdQWU `Qi]U^d Y^ _^U
        6UTUbQ\ ]_bdWQWU \Qgc bUaeYbU Q\\ ]_bdWQWU \U^TUbc d_ `UbV_b]           \e]` ce] i_e SQ^ Y^cdUQT bU]Yd dXU ^Ug `Qi]U^d Q]_e^d
        Q^ UcSb_g Q^Q\icYc _^ Q\\ \_Q^c ]Y^Y]Q\\i _^SU Q iUQb 1c Q             _fUb dXU ^Uhd !" ]_^dXc DXU UcSb_g Q^Q\icYc SQ\Se\QdY_^
        bUce\d =D 2Q^[ S_^TeSdc Q^ UcSb_g Q^Q\icYc QSS_bTY^W\i               Qed_]QdYSQ\\i c`bUQTc dXU cX_bdQWU Q]_e^d _fUb dXU ^Uhd
        DXU Q^Q\icYc Yc Q SQ\Se\QdY_^ _V i_eb UcSb_gUT YdU]c ´ gXU^             !" ]_^dXc
        dXUi QbU TeU dXU VbUaeU^Si _V `Qi Q^^eQ\\i cU]YQ^^eQ\\i Q^T
        aeQbdUb\i Q^T dXU Q]_e^d _V dXU `Qi]U^d DXYc dXU^                   • Why did my monthly escrow payment amount change?
        TUdUb]Y^Uc YV gU QbU _fUb S_\\USdY^W e^TUb S_\\USdY^W _b               DXUbU QbU Q ^e]RUb _V bUQc_^c gXi UcSb_g `Qi]U^d Q]_e^dc
        QSSebQdU\i S_\\USdY^W Ve^Tc d_ ]Q[U dXUcU `Qi]U^dc _^ i_eb              SXQ^WU 2U\_g QbU dXU ]_cd S_]]_^ bUQc_^c gXi dXU
        RUXQ\V
                                                                                Q]_e^d ]Qi SXQ^WU*
        DXUbU QbU cUfUbQ\ bUQc_^c gXi Q^ _VVSiS\U Q^Q\icYc Yc
        `UbV_b]UT 3_]]_^ bUQc_^c Y^S\eTU* \_Q^ Yc QSaeYbUT _b                  Real Estate Tax –
        dbQ^cVUbbUT Secd_]Ub bUaeUcd ^Ug UhU]`dY_^ _b QTZecdUT RY\\           Tax rate and/or property’s assessed value changed
        YcceUT SXQ^WU Y^ Y^cebQ^SU _b dQh TeU TQdUc                          Tax exemption status added, changed or removed
                                                                                The payment of a supplemental tax bill or delinquent
      • What is an escrow account?
                                                                                tax paid from escrow
        1^ UcSb_g QSS_e^d Yc Q^ QSS_e^d cUd Y^cYTU i_eb ]_bdWQWU
        QSS_e^d ?^ Q ]_^dX\i RQcYc Ve^Tc i_e bU]Yd QbU `\QSUT Y^ dXU           New tax requirement
        QSS_e^d XU\T Q^T gXU^ dXU dY]U S_]Uc `QYT d_ i_eb dQh Q^T            Tax(es) paid as a result of non-payment
        _b Y^cebQ^SU QWU^Si 1 Ve\\ QSS_e^dY^W _V dXUcU Ve^Tc Q``UQbc           Insurance Premium(s) –
        _^ dXU V_\\_gY^W cdQdU]U^dc* ]_^dX\i ]_bdWQWU cdQdU]U^d                Premium rate changed
        iUQbU^T cdQdU]U^d Q^T i_eb UcSb_g Q^Q\icYc cdQdU]U^d
                                                                                Coverage changed
        Di`YSQ\\i dXU `Qi]U^dc ]QTU QbU d_ i_eb bUQ\ UcdQdU dQh
        ]e^YSY`Q\YdYUc Q^T Y^cebQ^SU QWU^d ?dXUb `Qi]U^dc ]Qi RU               Additional premium paid but not anticipated to be
        ]QTU QSS_bTY^W d_ i_eb ]_bdWQWU QWbUU]U^d                              paid from escrow, such as change in carrier
                                                                                New insurance requirement
      • What is an escrow payment?                                              Lender paid insurance from escrow
        DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T
                                                                                Flood insurance map changed
        Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U
        TeU                                                                    Payments –
                                                                                Monthly payments received were a different amount than
      • 8_g T_ i_e TUdUb]Y^U dXU bUaeYbUT RUWY^^Y^W UcSb_g                      what was expected. For example:
        RQ\Q^SU/                                                                • The monthly payments received were less than the
        DXU `_bdY_^ _V i_eb ]_^dX\i `Qi]U^d bU]YddUT gXYSX Yc XU\T                amount requested, shorting the funding of escrow
        Q^T dXU^ ecUT d_ `Qi i_eb UcSb_gUT YdU]c Qc dXUi RUS_]U                 • Previous escrow shortage amount was not paid in full
        TeU                                                                      before new analysis

      • GXQd Yc Q^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^/                    • Information Regarding Insurance –
        1^ UcSb_g bUcUbfU Q\c_ [^_g^ Qc Q SecXY_^ Yc dXU Q]_e^d _V              Hazard insurance, also referred to as homeowner’s insurance,
        ]_^Ui S_\\USdUT Y^ dXU UcSb_g d_ S_fUb Q^i e^Q^dYSY`QdUT                is an insurance policy purchased to protect your property
        Y^SbUQcUc Y^ i_eb bUQ\ UcdQdU dQh _b Y^cebQ^SU `bU]Ye]                  from certain hazards such as fire and theft. Policy coverage
        `Qi]U^d 9d QSdc Qc Q ReVVUb Q^T `bUfU^dc i_eb UcSb_g QSS_e^d           may vary. See your insurance policy information for details
        Vb_] RUY^W _fUbTbQg^ 1^ UcSb_g bUcUbfU UhYcdc _^ i_eb
                                                                                regarding your specific coverage(s).
        QSS_e^d e^\Ucc i_eb ]_bdWQWU T_Se]U^dc _b cdQdU \Qg Q``\YUc
                                                                                9V i_e TUSYTU d_ SXQ^WU i_eb Y^cebQ^SU SQbbYUb cU^T dXU ^Ug
      • How is an escrow analysis completed?                                    `_\YSi Y^V_b]QdY_^ d_* =D 2Q^[ 9dc CeSSUcc_bc Q^T_b
        GU YdU]YjU Q\\ Q``\YSQR\U TYcRebcU]U^dc ceSX Qc dXU bUQ\ UcdQdU         1ccYW^c @? 2_h %'#( C`bY^WVYU\T ?XY_ $%% !%'#(
        `b_`Ubdi dQh Q^T Y^cebQ^SU `bU]Ye] gXYSX QbU cSXUTe\UT d_               Fax: 866-410-9956
        RU `QYT _^ i_eb RUXQ\V Y^ dXU ^Uhd !" ]_^dXc GU dQ[U dXU d_dQ\
        Q^T TYfYTU dXU `Qi]U^d Ri !" `Qi]U^dc DXU d_dQ\ Q]_e^d _V              Additional questions can be directed to 888-882-1847.
        dXU TYcRebcU]U^dc TYfYTUT Ri !" Yc UaeQ\ d_ i_eb ]_^dX\i
        UcSb_g `Qi]U^d                                                       • Information Regarding Real Estate Tax Bills –
                                                                               Where to mail your tax bill:
      • GY\\ ]i UcSb_g `Qi]U^d Q]_e^d bU]QY^ dXU cQ]U YV 9 bU]Yd
        dXU U^dYbU cX_bdQWU Q]_e^d Qd _^SU/                                        M&T Bank
        2i `QiY^W dXU Ve\\ cX_bdQWU Q]_e^d dXYc gY\\ bUce\d Y^ Q^                  PO Box 23628
        QTZecd]U^d d_ i_eb QSS_e^d gXYSX gY\\ bUce\d Y^ Q `Qi]U^d gYdX             Rochester, NY 14692-9813
        dXU c]Q\\Ucd `_ccYR\U Y^SbUQcU Y^ i_eb ]_^dX\i ]_bdWQWU                    FAX: 817-826-0675
        `Qi]U^d 9d¹c Y]`_bdQ^d d_ [UU` Y^ ]Y^T Q^i Y^SbUQcU Y^ i_eb
        bUQ\ UcdQdU dQh Q]_e^dc Q^T_b Y^cebQ^SU `bU]Ye] ]Qi SQecU
        i_eb `Qi]U^d Q]_e^d d_ SXQ^WU UfU^ YV i_e `Qi i_eb cX_bdQWU
        Q]_e^d

      • If I would like to remit the shortage payment, what
        steps do I need to take?
        I_e ]Qi `Qi dXU U^dYbU cX_bdQWU Q]_e^d Ri bUdeb^Y^W dXU
        cX_bdQWU S_e`_^ QddQSXUT d_ dXU R_dd_] _V `QWU ! _V i_eb
        UcSb_g Q^Q\icYc Q\_^W gYdX i_eb SXUS[ d_* =D 2Q^[ 5cSb_g
        4U`Qbd]U^d @? 2_h &$'(' 2Q\dY]_bU =4 "!"&$$'('




Case 1:18-bk-01882-HWV                             Doc Filed 11/19/20 Entered 11/19/20 12:01:08                                             Desc
  Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
                                                   Main Document   Page 8 of 8
